 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ELTON MASON,                                     CASE NO. C17-186 MJP

11                                 Plaintiff,                ORDER ON MOTION FOR
                                                             RECONSIDERATION
12                  v.

13          SEATTLE TUNNEL PARTNERS, et
            al.,
14
                                   Defendants.
15

16
            The Court, having received and reviewed Plaintiff’s Motion for Reconsideration re:
17
     Defendant’s Motion for Fees (Dkt. No. 90), rules as follows:
18
            IT IS ORDERED that the motion is DENIED.
19
            Motions for reconsideration are disfavored in this district and will be denied absent “a
20
     showing of manifest error in the prior ruling or a showing of new facts of legal authority which
21
     could not have been brought to its attention earlier with reasonable diligence.” LR 7(h).
22
            Plaintiff’s motion adduces neither new facts or legal authority, and does little else than
23
     reiterate the points made in his response to Defendant’s original motion. The Court did not find
24


     ORDER ON MOTION FOR RECONSIDERATION - 1
 1   them persuasive the first time and does not find that that they demonstrate the “manifest error”

 2   required for reconsideration of the prior order.

 3

 4          The clerk is ordered to provide copies of this order to all counsel.

 5          Dated October 23, 2018.

 6

 7
                                                          A
                                                          The Honorable Marsha J. Pechman
                                                          United States Senior District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION FOR RECONSIDERATION - 2
